Citation Nr: 0015712	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  92-53 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to June 19, 1997.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
since June 19, 1997.


REPRESENTATION

Appellant represented by:	Lawrence D. Hasseler, Attorney


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, in pertinent part, service 
connection for hypertension was denied, and service 
connection for PTSD was granted and assigned a 10 percent 
disability rating, effective as of November 5, 1990.  In 
September 1992, the Board remanded the veteran's claims in 
order to accomplish additional development of the evidence 
and to ensure compliance with due process considerations.  In 
an October 1993 rating action, the Buffalo RO increased the 
disability evaluation assigned for the veteran's PTSD to 30 
percent, effective as of November 5, 1990.

In September 1994, the Board, in pertinent part, denied the 
veteran's claims for service connection for hypertension and 
for a rating greater than 30 percent for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and, in a decision 
promulgated in September 1999, the Court vacated the 
September 1994 decision as it pertained to those two issues, 
and remanded them to the Board for further action.  (The 
Board's denial of two other issues in September 1994 was 
affirmed by the Court in September 1999.)

The veteran's claim is currently under the Regional Office 
jurisdiction of VA's North Little Rock, Arkansas, RO.  In 
June 1997, while the case was apparently pending before the 
Court, the veteran submitted to the RO a VA Form 21-4138, 
Statement in Support of Claim, in which he requested a VA 
examination to assess the severity of his PTSD.  In November 
1997, the RO increased the rating for PTSD to 70 percent, 
effective June 19, 1997.  A review of the veteran's claims 
folder does not show that he specifically disagreed with the 
assignment of that 70 percent rating.  Nevertheless, since 70 
percent is not the maximum rating provided by the rating 
schedule for PTSD, and since the veteran did not limit his 
appeal to 70 percent, the matter of entitlement to a rating 
in excess of 70 percent for PTSD from June 19, 1997, remains 
an issue for appellate consideration.  See AB v. Brown, 6 
Vet. App. 35 (1993).


REMAND

As the Court noted in its September 1999 decision, the rating 
criteria whereby psychiatric disorders, to include PTSD, are 
evaluated for VA compensation purposes were revised as of 
November 7, 1996.  61 FR 52700 (Oct, 8, 1996).  The Court has 
held that, in circumstances in which regulatory criteria were 
revised during the course of a claimant's appeal, the 
claimant should be afforded consideration of the claim under 
the criteria that are more favorable to his or her case.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the instant 
case, the RO has failed to consider whether the rating 
criteria that were implemented as of November 7, 1996, are 
more favorable to the veteran's claim for a rating greater 
than 30 percent for PTSD, prior to June 19, 1997.  Such 
review must be undertaken by the RO prior to consideration of 
this claim by the Board.

In the concluding paragraph of its September 1999 decision, 
the Court found that, "[g]iven the passage of time between 
the issuance of the [September 1994 Board] decision and this 
decision...it is necessary that new medical evidence be 
obtained as to any current hypertension the appellant may 
have and as to his present level of disability from PTSD."  
The Court also stated in the September 1999 decision that the 
Board had failed to discuss the significance of certain blood 
pressure readings of record.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for PTSD and hypertension 
since March 1993, and obtain copies of 
complete clinical records of all such 
treatment.

2.  The RO should arrange for a VA 
examination of the veteran by a 
specialist in cardiology to determine the 
etiology of his hypertension.  The 
veteran's claims folder, the Court's 
decision of September 1999, and this 
remand should be reviewed by the 
examiner, who should indicate whether 
hypertension is currently manifested and, 
if so, whether it as likely as not was 
originally manifested during the 
veteran's active service, whether it as 
likely or not was manifested to a 
compensable degree within one year after 
the veteran's separation from service in 
June 1971, and whether it as likely as 
not is otherwise related to service.  The 
examiner should note the veteran's 
service medical records, to include the 
report of February 1970 outpatient 
treatment and the report of a January 
1972 VA examination, and comment 
specifically on the significance of blood 
pressure readings reported February 16, 
1970, a discharge reading of 160/100 (and 
specifically if it represented an 
abnormal finding), and a 1972 VA 
examination blood pressure recorded as 
150/100.  The examiner should note 
38 C.F.R. § 4.104, Diagnostic Code 7101 
(1972), which provides a 10 percent 
rating for hypertension where diastolic 
pressure is "consistently 100 or more."

3.  The RO should also arrange for a VA 
psychiatric examination to determine the 
severity of the veteran's PTSD.  The 
examiner should review the veteran's 
claims file, and in particular the 
reports of any treatment for PTSD, assign 
a Global Assessment of Functioning (GAF) 
score, and explain the significance of 
the score.

4.  In conjunction with the scheduling of 
the above examinations, the RO should 
apprise the veteran that failure to 
report for a scheduled VA examination 
without demonstrated good cause could 
result in adverse decisions on the 
claims.

5.  Thereafter, the RO should review the 
veteran's claim for a rating greater than 
30 percent for PTSD, prior to June 19, 
1997, under the rating criteria that 
became effective on November 7, 1996, in 
accordance with the Court's decisions in 
Karnas, supra, and Fenderson v. West, 12 
Vet. App. 119 (1999).  See also VA O.G.C. 
Prec. Op. 3-2000 (April 10, 2000).  The 
RO should also review the veteran's claim 
for a rating greater than 70 percent, as 
of June 19, 1997, for PTSD, and his claim 
for service connection for hypertension.

6.  If any claim remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case.  The veteran and 
his representative should be given a 
reasonable opportunity to respond.

The case should then be returned to the Board, if in order, 
for further review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims are to be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is notified.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


